Exhibit 99.1 News release via Canada NewsWire, Toronto 416-863-9350 Attention Business Editors: PreMD Reduces Staffing, Operations - FDA Appeal Still in Process TORONTO, Feb. 26 /CNW/ - Predictive medicine company PreMD Inc. (TSX: PMD; PREMF.pk) today announced that it is reducing staffing and operations. "Over the last while we have faced significant challenges and, with the current economic environment, we are not currently able to continue to finance our clinical or operational activities." said Dr. Brent Norton, President and CEO. "We will be moving to a skeleton staff and working with key executives to explore alternatives that may allow our Company to continue to operate until the outcomes of our FDA appeal and patent loss lawsuit are known. The timing of our circumstances is unfortunate as our FDA appeal appears to be progressing but without a definite time frame of knowing when we will have an outcome. It is very regrettable that as politicians and interest groups are calling for healthcare prediction and prevention more than ever, today we are stuck on the FDA doorstep with our non-invasive test for predicting heart disease, have to cancel our participation in a clinical trial for a test that may provide early detection of colorectal cancer that is partially funded by the US NCI, EDRN and have terminated development on a test for early breast cancer detection when we just reported positive clinical trial results." PreMD's reduction plan calls for the closing of its McMaster Laboratory, scaling back its office in Toronto, eliminating all staff and terminating clinical programs and product licenses. In order to limit the Company's future cash expenditures, the Company has also terminated the employment agreements of each of the officers of the Company. However, Dr. Norton will remain as an officer of the Company and with administrative support will continue to act on the Company's behalf in its efforts to secure enough financing to maintain its key intellectual property assets and continue with the FDA appeal and patent loss lawsuit. About PreMD Inc. PreMD Inc. has rapid, non-invasive tests for the early detection of life-threatening diseases. PreMD's cardiovascular products include PREVU(x) POC and PREVU(x) LT, both non-invasive skin cholesterol tests. The Company's cancer tests include ColorectAlert(TM), LungAlert(TM) and a breast cancer test.
